Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 01/18/2020 has been entered.  Claims 1-20 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every 112(a&b) rejections previously set forth in the Non-Final Office Action mailed 11/30/2021, hereinafter NFOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2 and 3 under 112(a&b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JEFF GREENE on 02/23/2022.

The application has been amended as follows: 
Claim 3 Ln 4-7: --refraining from [[opening]] closing, when the fluid does not comprise the first type of fluid, the fluid control device to [[prevent]] allow the fluid to enter the reservoir, or 
refraining from [[opening]] closing, when the fluid does not comprise the first type of fluid, the fluid control device to [[prevent]] allow the fluid to exit the reservoir.

Allowable Subject Matter
Claims 1-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745